Citation Nr: 1715968	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, for accrued benefits purposes.

2.  Entitlement to service connection for a left hip disability, for accrued benefits purposes.

3.  Entitlement to service connection for a right knee disability, for accrued benefits purposes.

4.  Entitlement to service connection for a left knee disability, for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.

6.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J. B. and S. B.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He died in September 2014.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in September 2016. Accordingly, the appellant has been substituted as the claimant for the purposes of the issues on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim for cause of the Veteran's death was separately adjudicated and denied in a January 2015 rating decision, by the RO in Philadelphia, Pennsylvania.

In March 2016, the undersigned held a hearing addressing the claims for entitlement to TDIU and service connection for bilateral knee and hip disabilities.  A transcript of that hearing is associated with the record. 

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the appellant indicated that she wished to withdraw her appeal for service connection for bilateral hip and knee disabilities.

2.  The Veteran's service-connected disabilities precluded gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issues of entitlement to service connection for bilateral hip and knee disabilities, by the appellant, have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed and Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at her hearing in March 2016, the appellant withdrew her appeals for service connection for bilateral hip and knee disabilities.  Hearing testimony, when reduced to writing, can constitute a written communication.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The hearing transcript is part of the record on appeal.  There are no remaining allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

Duties to Notify and Assist

With regard to the issue of entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Merits

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. 

The Veteran was service-connected for bilateral hearing loss, evaluated at 50 percent disabling as of March 2009; tinnitus, evaluated at 10 percent disabling as of August 1983; intervertebral disc syndrome (IVDS) with arthritis, evaluated at 40 percent disabling as of September 2010; fragment wound to the left ankle with degenerative arthritis, evaluated at 20 percent disabling as of March 2009; IVDS involving the left lower extremity sciatic nerve, evaluated as 20 percent disabling as of September 2010; IVDS involving the right lower extremity sciatic nerve, evaluated as 20 percent disabling as of September 2010; degenerative arthritis of the right foot, evaluated as 10 percent disabling as of May 2010; degenerative arthritis of the left foot, evaluated as 10 percent disabling as of May 2010; compression fracture of the dorsal vertebrae, evaluated as 10 percent disabling as of August 1983 and right ankle strain, evaluated as 10 percent disabling as of May 2010.  The Veteran also had noncompensable ratings for fragment wound scars of the bilateral legs, a left foot scar and erectile and bladder dysfunctions, effective January 1976, November 2007 and September 2010, respectively.  Finally, effective September 10, 2010, the Veteran was in-receipt of special monthly compensation (SMC) K-1 benefits, for the loss of use of a creative organ.  

At the time of the Veteran's death his combined disability rating was 90 percent.  He was also in receipt of a 50 percent rating for his bilateral hearing loss (BHL). The schedular requirements of 38 C.F.R. § 4.16 (a) have been met.  Therefore, the pertinent question is whether these disabilities precluded substantially gainful employment.  

As to education, the Veteran was in receipt of a General Education Development (GED) certificate.  See November 2007 VA Form 21-8940.  With regard to employment history, he reported working as a sheet metal press operator for 12 years, a dump truck operator for 10 years and a custodian for 13 years.  See April 2009 VA audiological examination.  In January 2013, the Veteran's former employer confirmed that he retired from a custodial position because of health concerns.  See VA Form 21-4192.

The appellant's primary contention has been that the Veteran's collective disabilities rendered him unable to engage in, or be hired for, substantially gainful employment.  See Board Hearing Transcript.  Preliminarily, it is acknowledged that the record does not contain a VA examination opinion which considered the combined effects of his service connected disabilities on his employability. Nonetheless, the Board finds that the record contains more than enough probative evidence to decide the appellant's claim.

Turning to the record, in April 2009 the Veteran received VA examinations for his spine, ankle and BHL.  With regard to his ankle, a VA examiner indicated that his disability caused marked limitation of the ability to stand and walk.  Correspondingly, his back disability limited his ability to engage in bending and lifting.  On audiological examination, functional impairments were difficulty hearing and understanding speech.  The examiner also specified that his ability to communicate was worsened while using radio devices required for his janitorial work.  Thereafter, on September 2010 VA examination, the Veteran's feet were noted to have pain, weakness, stiffness and swelling.  These symptoms were present when resting, standing and walking.  Radiating pain and weakness were also present in the spine and ankles.  Medication prescribed to treat the Veteran's conditions were morphine two times a day and hydrocodone four times a day.  

In October 2010, the Veteran's VA physician Dr. S. K., MD, submitted a Physical Residual Functional Capacity Questionnaire.  In pertinent part, Dr. K. indicated that the Veteran's low back symptomology was a factor in his diminished ability to handle the stresses of a normal work environment.  Dr. K, also noted that his back symptomology would limit his ability to maintain concentration and attention when engaging in even simple tasks.  As support for these findings, Dr. K clarified that the pain medication used to, in-part, treat the Veteran's back disabilities limited his occupational effectivity as it caused side-effects including drowsiness, dizziness and nausea.  Moreover, the Veteran suffered from other symptomology including chronic pain and limited mobility which also impacted his functionality.  

Here, it is acknowledged that Dr. K,'s opinion also addressed non-service connected disabilities, which are not to be considered in a TDIU determination.  See 38 C.F.R. § 4.19.  Nevertheless, this opinion remains probative as it clarified that the Veteran's back disability, at least in-part, impacted employability.

That said, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011). The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment. 

Following careful consideration of the record, the Board finds that the Veteran would have had severe difficulty obtaining and maintaining any form of employment.  His inability to quickly or consistently distinguish commands would have precluded regaining his former work as a dump truck driver, steel metal press operator or janitor.  Moreover, notwithstanding his hearing difficulties, these professions would have been unlikely to maintain given his chronic pain level and limitation of motion.  Even sedentary employment would have been questionable given the side-effects of his medication, his constant pain, and the potential for diminished concentration.

In sum, the collective symptoms associated with the Veteran's service-connected disabilities made it highly unlikely that he would have realistically been able to obtain and maintain gainful employment.  Thus, giving the appellant the benefit of the doubt, the Board will find that the Veteran was unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Special Monthly Compensation

As stated, at the time of death the Veteran he was already in-receipt of SMC K-1 benefits.  Nevertheless, issuance of a TDIU in turn raises the issue of entitlement to SMC potentially on another basis.  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C.A. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  However, in the instant case, the above grant of TDIU was predicated on the collective effect of the Veteran's service-connected disabilities, therefore entitlement to SMC benefits under Bradley and Bowie is not warranted.  


ORDER

The claim for service connection for a right hip disability, for accrued benefits purposes is dismissed.

The claim for service connection for a left hip disability, for accrued benefits purposes is dismissed.

The claim for service connection for a right knee disability, for accrued benefits purposes is dismissed.

The claim for service connection for a left knee disability, for accrued benefits purposes is dismissed

Entitlement to TDIU for accrued benefits purposes is granted, subject to the statutes and regulations governing the payment of monetary awards.


	(CONTINUED ON NEXT PAGE)



REMAND

In a timely filed VA Form 9 dated in August 2016, the appellant indicated that she wished to attend a videoconference hearing before the Board regarding the claim for the Veteran's cause of death.  The record reflects that the appellant was never scheduled for her requested videoconference hearing.  Therefore, the appeal must be remanded so the appellant can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b).  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


